Citation Nr: 0618504	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound disability of the left eye.

2.  Entitlement to service connection for a retained bullet 
in the skull.

3.  Entitlement to a higher initial disability rating for an 
anxiety disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1941 to October 1945, 
and from October 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and November 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2006, the veteran testified 
via videoconference at a Board hearing at the RO.  

In June 2006, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to 38 C.F.R. 
Section 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As to the issues of a shell fragment wound disability of the 
left eye and a retained bullet in the skull, the Board notes 
that the veteran claims that both injuries were incurred in 
combat.  The veteran's service medical records do not 
reference any head or eye wounds received in combat and the 
veteran's service records contain no evidence of citations 
for combat.  Nevertheless, an October 1945 medical report 
notes that the veteran was overseas during service and was 
subject to bombings.  Additionally, the veteran's separation 
qualification record shows that he was a heavy machine gunner 
for eight months in service.  A May 1948 VA record suggests 
that the veteran was treated for "battle fatigue" in May 
1945.  Additionally, a September 1948 VA examination report 
notes that the veteran had four and a half months of combat 
duty.  At his June 2006 Board hearing, the veteran testified 
that he was engaged in combat in Okinawa and was shot at and 
subject to bombing.  He also testified that he was told by 
medical personnel that a 2002 computed tomography (CT) scan 
of his brain showed that he had a retained bullet in his 
skull.  In light of the aforementioned evidence of record and 
the veteran's credible June 2006 Board hearing testimony, the 
Board resolves the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b) and 
finds that he did engage in combat with the enemy during his 
active duty service.

The provisions of 38 U.S.C. Section 1154(b) state that in the 
case of veterans who engaged in combat with the enemy in 
active service, the secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Combat service requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality; mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat.  See VAOPGCPREC 12-99 (October 18, 1999).  
As noted above, the Board has resolved the benefit of the 
doubt in favor of the veteran and found that he engaged in 
combat with the enemy during his active duty service.  
Therefore, under the provisions of 38 U.S.C. Section 1154(b), 
the Board finds that the veteran's June 2006 Board testimony 
is satisfactory lay evidence that he did incur a head wound 
and a shrapnel or bullet wound to the left eye in combat 
during active duty service.  As such, the Board finds that a 
VA examination is necessary pursuant to 38 C.F.R. Section 
3.159(c)(4) to determine if the veteran has any current 
disability related to these injuries.

As to the issue of entitlement to an initial higher 
disability rating for an anxiety disability, the veteran 
testified at his June 2006 hearing that his anxiety 
disability had increased in severity since his last VA 
examination in 2002.  While the Board is not required to 
direct a new examination simply because of the passage of 
time, VA's General Counsel has indicated that a new 
examination is appropriate when the record demonstrates or 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  
Therefore, the Board finds that a VA examination is warranted 
to assess the current severity of the veteran's anxiety 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of any left eye and skull 
disability.  It is imperative that the 
veteran's claims file be made available 
to the examiner for review in connection 
with the examination, with particular 
attention paid to the veteran's June 2006 
Board hearing testimony and the 2002 CT 
scan of his brain.  The examiner should 
determine if the veteran has a left eye 
and/or head disability resulting from the 
left eye and head injuries described by 
the veteran at his June 2006 Board 
hearing.  For each disability found on 
examination, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current left eye or head disability 
began during service or is causally 
linked to any incident of active duty, to 
include the combat injuries described by 
the veteran at his June 2006 Board 
hearing.  The examiner should also 
describe any functional impairment caused 
by diagnosed disabilities.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

2.  Schedule the veteran for a 
psychiatric examination to ascertain the 
current extent and severity of his 
service-connected anxiety disability.  It 
is imperative that the veteran's claims 
file be made available to the examiner 
and be reviewed by the examiner.  All 
clinical and special test findings should 
be clearly reported to allow for 
application of the appropriate rating 
criteria.  The examiner should render an 
opinion as to the level of functional 
impairment caused by the veteran's 
anxiety disorder.  All opinions expressed 
must be supported by complete rationale.

3.  When the requested development is 
completed, review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  Any further action 
required should be undertaken before 
further adjudication of the claims.

4.  Thereafter, readjudicate the issues 
on appeal with consideration of all of 
the applicable law and regulations and 
any additional evidence received after 
the issuance of the January 2005 
Statement of the Case. 

5.  If the benefits requested on appeal 
are not granted, issue a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claims.  A reasonable period of time 
for a response should be afforded.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


